Title: To George Washington from Brigadier General Anthony Wayne, 27 September 1777
From: Wayne, Anthony
To: Washington, George



Sir
Trap [Pa.] 27th Sepr 1777

I feel myself very much Injured until such time as you will be kind Enough to Indulge me with an Enquiry into my Conduct Concerning the Action of the night of the 20th Instant.
Conscious of having done my duty I dare my Accusor’s to a fair and Candid hearing—dark Insinuations and Insidius friends I dread—but from an Open and avowed enemy I have nothing to fear.
I have no other mode of drawing them forth to Open view, but through your means, I must therefore beg an Immediate Enquiry—Your Compliance will much Oblige your Excellency’s Most Obt Huml Sert

Anty Wayne

